In Mandamus. On answer of respondent Industrial Commission of Ohio, motion to dismiss the Administrator, Bureau of Workers’ Compensation, as a party respondent, request for briefing schedule of respondent Industrial Commission of Ohio, and relator’s motion for default judgment. On S.CtPrae.R. X(5) determination, cause dismissed. Motion to dismiss the Administrator, Bureau of Workers’ Compensation, as a party respondent, request for briefing schedule, and motion for default judgment denied as moot.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.